    Case 4:21-cr-00009 Document 47-1 Filed on 03/11/21 in TXSD Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


UNITED STATES OF AMERICA,                      §
                                               §
        Plaintiff,                             §
                                               §
   v.                                                 Cr. No. 4:21cr 009 GCH
                                               §
ROBERT T. BROCKMAN,                            §
                                               §
        Defendant.                             §
                                               §
                                               §


                            AGREED PROPOSED ORDER
                     DESIGNATING THE UNITED STATES’ EXPERTS
                         AND ENTRY OF PROTECTIVE ORDER

        Having considered the United States’ Expert Notice (“Notice”) (ECF No. 44), Mr.

Brockman’s Response to the Notice and Motion for Protective Order (ECF No. 45), and the United

States’ Partial Opposition to Defendant’s Motion (ECF No. 46), it is hereby ORDERED that Dr.

Park Dietz, Dr. Robert Denney, and Dr. Ryan Darby are designated as the United States’ experts

to conduct the court-ordered psychiatric or psychological examination of ROBERT T.

BROCKMAN pursuant to Title 18, United States Code, sections 4241(b) and 4247(b).

        It is ORDERED that any psychiatric or psychological interview of Mr. Brockman by the

United States’ designated experts shall be recorded by audio and video means with cameras

positioned to face both the examiner and Mr. Brockman. In addition to any psychiatric or

psychological interviews conducted by Dr. Dietz or Dr. Denney, the parties agree that the

neurological examination of Mr. Brockman by Dr. Darby will also be video recorded. Counsel

for Mr. Brockman have agreed to make their offices available for Dr. Darby’s neurological

examination, and have agreed that he may be accompanied by representatives of the United States.

        It is ORDERED that during the interviews and examinations of Mr. Brockman, recorded
    Case 4:21-cr-00009 Document 47-1 Filed on 03/11/21 in TXSD Page 2 of 2




and non-recorded, no other parties shall be present during the interviews and examinations other

than the medical expert(s) and Mr. Brockman. Copies of the audio and video recording(s) shall

be provided promptly to counsel for Defendant and the United States.

       IT IS FURTHER ORDERED that Defendant’s proposed protective order is GRANTED.

This Court having ordered an examination of ROBERT T. BROCKMAN and a hearing to

determine the mental competency of the defendant pursuant to 18 U.S.C. § 4241 and Federal

Rule of Criminal Procedure 12.2(c)(1)(A)(the “Competency Proceeding”):

              (a) no statement of the defendant during such examination and no

                  testimony of defendant during such hearing (collectively,

                  “Defendant’s Statements”) may be used directly or indirectly by

                  the government except in this Competency Proceeding and

                  except as otherwise permitted by this Order; and

              (b) if at any other hearing or the trial of this matter, or any other

                  proceeding, the defendant has introduced evidence of

                  incompetency on an issue regarding mental condition, the

                  government may apply to the Court to use Defendant’s

                  Statements by way of an offer into evidence, by cross

                  examination based on prior inconsistent statements, or otherwise

                  as may be appropriate under the Federal Rules of Evidence and

                  other law.


SO ORDERED this _____ day of ________________, 2021.



                                                    ___________________________________
                                                    THE HONORABLE GEORGE C. HANKS
                                                    UNITED STATES DISTRICT JUDGE

                                                2
